DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig.6, the label at the top of the diagram should read, “distance map”, to agree with paragraphs [0019] and [0045].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 1, in line 15, “the stain intensity image” lacks true antecedent basis for the process being performed (“iteratively segment”).  The previous step requires, “determine stain intensity vectors...to generate a stain intensity image”.  The phrase “to generate a stain intensity image” is considered an intended use or intended purpose statement.  In other words, the stain intensity vectors are being determined with the purpose being to generate a stain intensity image, while the determination of stain intensity vectors does not in and of itself generate a stain intensity image.  As such, the stain intensity image is not actually generated by that step, and therefore does not exist.  Since the stain intensity image does not exist, it lacks antecedent basis.  Claims 23 and 24 have the same problem.
	b) Claim 1, in line 19, recites, “each mask blob”.  It is not clear to what this is referring, or it lacks antecedent basis.  Claims 23 and 24 have the same problem.
	c) In claim 25, in line 10, “fill an area within the closed curve” is not clear.  What is the area filled with?

	e) Claimed not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Allowable Subject Matter
Claims 1-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
	The documents cited in the Written Opinion of the International Searching Authority for International Application No. PCT/US2019/013700, including those relied upon in the rejection of claims 25-28, namely, “Automatic Red Blood Cell Counting using Watershed Segmentation” by Chourasiya et al, and U.S. Patent Application Publication 20170309021A1 to Ventana Medical Systems, Inc., were considered by the Examiner.  These documents were not deemed to anticipate or render obvious any of claims 1-28, alone or in combination, in view of current U.S. Patent law.  

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	U.S. Patent Application Publication 20190095679 to Aragaki teaches determining max values in distance image, and using them as seeds.  It also teaches segmentation, threshold processing (Otsu’s method), as well as watershed segmentation using seeds.
	U.S. Patent Application Publication 20170213344 to Hong et al. teaches using the distance transform, and a peak in a distance map classified as marker or seed pixels.
	“Automated Evaluation of Her-2/neu Status in Breast Tissue From Fluorescent In Situ Hybridization Images” by Raimondo et al. teaches global thresholding to identify candidate regions, and using the watershed transform to segment cell nuclei with markers detected as region maxima of the distance transform.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665